Per Curiam.
The plaintiff obtained judgment against the defendant on account of services rendered to her as an attorney-at-law. The defendant moved for a new trial. From the order denying the same and from the judgment the defendant appeals.
The notice of motion for a new trial sets forth that a motion would be made on a statement of the case. No statement of the case appears in the record, nor, as far as the record discloses, was any ever prepared. There is no specification of errors of law, or of particulars in which the evidence is insufficient to sustain the verdict. No such alleged errors can, therefore, be considered. This disposes of the appeal from the order denying the motion for a new trial.
In examining the appeal from the judgment there is no error apparent in the judgment roll. The judgment and order denying a new trial are therefore affirmed.